Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2022 in compliance with the provisions of 37 CFR 1. 97. Accordingly, the information disclosure statement has been considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The claim to priority filled on 10/29/2020 acknowledged in the instant application.
Election/Restrictions
Applicant's election with traverse of Invention I, Species 2 corresponding to claims 1-3 (with Claims 4-18 withdraw) in the reply filed on 11/17/2022 is acknowledged. The traversal is on the ground(s) “Applicant has amended the original claim 7. Accordingly, the amended claim 7 and the original claim 8 (Invention II)
require a heating device control method for controlling the heating device as claimed
in claim 1. Therefore, there is no material difference between Invention I and
Invention II”.  This is not found persuasive because Inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the apparatus as claimed can be used to practice another and materially different process without using a default value and performing a soft-start operation as claimed under claim 7.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the heating device receives a starting command” in line 16, rendering the claim indefinite. It is unclear how can the heating device instead of the switch receiving any start command from the controller? Appropriate correction/ clarification is required.
Claim 2 recites the limitation “the heating device receives the starting command” in line 2, rendering the claim indefinite. It is unclear how can the heating device instead of the switch receiving any start command from the controller? Appropriate correction/ clarification is required.
The rest of the claims are also rejected because each claim depends on a rejected claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Schilling et al. (US 2008/0203087 A1).
Regarding Independent Claim 1, Schilling et al. discloses a heating device (an induction heating device, Title, Figs 1 and 3-4), configured to generate an induced magnetic field according to a voltage provided by a power source (input alternating supply voltage UN, [0030], Figs 1 and 3-4), comprising:
a first capacitor (intermediate circuit capacitor C1, [0030], Figs 1 and 3-4) coupled to the power source;
a first switch (IGBT T2, [0043], Fig 3);
a second switch (IGBT T3, [0043], Fig 3) coupled to the first switch in series at a first node (connecting node N3, [0043], Fig 3), and the first switch and the second switch are coupled with the first capacitor in parallel (see Fig 3);
a second capacitor (capacitor C3, [0045], Fig 3) coupled to the first switch (see Fig 3);
a third capacitor (capacitor C4, [0045], Fig 3) coupled to the second switch (see Fig 3), and coupled to the second capacitor in series at a second node (connecting node N4, [0043], Fig 3);
a coil (induction coil L1, [0043], Fig 3) coupled between the first node and the second node (see Fig 3), and configured to generate the induced magnetic field; and
a controller (control unit SE, [0044], Fig 3) configured to output a first control signal and a second control signal to the first switch and the second switch (the control signals of the IGBTs produced by control unit SE, [0044]), respectively, wherein the first control signal and the second control signal are complementary to each other (by a frequency adjustment of the control signals, [0044]);
wherein during a period after the heating device receives the voltage and after the heating device receives a starting command, the controller is configured to output the first control signal to turn on or off the first switch, and output the second control signal to tum on or off the second switch (the switching elements can be controlled by a square-wave signal… an associated operating duty cycle, [0015]), wherein a duty cycle  of the first control signal is lower than 50% (power is to be supplied in a half-wave, the intermediate circuit capacitor is discharged at the end of the preceding, non-active half-wave, [0041]), such that the first capacitor is discharged through the first switch which is turned on, the coil and the third capacitor (a reliable discharge of the intermediate circuit capacitor, [0017], Fig 3).
Regarding Claim 2, Schilling et al. further discloses: wherein after the heating device receives the voltage and before the heating device receives the starting command, the controller is configured to output a third control signal to turn on or off the second switch (controlling IGBTs T2 and T3 with square-wave voltage signals with a suitable frequency and suitable on/off ratio, [0045]), such that the third capacitor is discharged through the coil and the second switch which is turned on (C4 is discharged through L1 by controlling IGBT T3, [0045], Fig 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al. (US 2008/0203087 A1) in view of Tsai (US 2013/0243120 A1).  
Regarding Claim 3, Schilling et al. discloses the invention substantially as claimed and as discussed above; except the limitation of Claim 3.
Tsai teaches a device (a modulator 26, [0022], Fig 2B) with a resistor (resistor R1, [0032], Fig 2B) coupled with a switch (switch SW, [0032], Fig 2B) in parallel (see Fig 2B).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Schilling et al. with Tsai’s further teaching of a resistor coupled with the second switch (“the second switch” taught by Schilling et al. already) in parallel because Tsai teaches, in Para. [0008-0009] of providing an excellent switching device to have a cost efficient modulator with a simplified circuit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761